Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 11/01/2021 is acknowledged.
The rejection of claims 11 and 13 under 35 U.S.C. 112(b) is withdrawn per claim amendment or claim cancellation.
Claims 1, 3-4, 6-7, 9, 10-12, 14-17 have been amended.
Claims 2 and 13 are cancelled.
	 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bjerre et al. (US 2018/0179479, hereinafter R1) in view of Son et al. (US 2013/0014536, hereinafter R2)
Amended claim 1 is limited to frozen yeast formed bodies that have spherical or ellipsoidal shape such that the contact area between tow spherical bodies is 10% or less of a total surface area of a single frozen fresh yeast formed body.  The frozen fresh 
Claim 1 - R1 discloses a frozen fresh compressed yeast comprising yeast in the range 35-90% (dwb). (Abstract)
Claim 4 - A container comprising the compressed yeast is also disclosed. [0048]
Claim 18 - The yeast is frozen in the absence of added additives such as emulsifiers, oil, water activity modifying agents and agents added to improve the stability of yeast cells during freezing. [0010]
The viability of yeast after freezing would be 100%. [0031]
Claims 7, 8, 9 - In a preferred embodiment the yeast is Saccharomyces cerevisiae. [0038]
Claim 1 - The compressed yeast is frozen in different sizes and at different temperatures. The compressed yeast is frozen in falcon tubes. The yeast is frozen at -20 C and -50C [0067]. It is evident that the frozen yeast will assume the shape of the tube, which in this case would be a cylindrical shape. 
Claim 8 - The frozen yeast may be directly inoculated into the substrate to be fermented. [0071]. R1 does not mention a dough or cereal flour, however, to those of ordinary skill in the art, direct addition of the frozen yeast to a dough or flour would have been a modification of R1 well within one’s ordinary skill in the art. 
It is noted that while baking is not mentioned by R1, the use of such frozen fresh compressed yeast product in baking would have been a modification of R1 method. 
Claim 1 - R1 discloses that the compressed yeast may be frozen in various sizes [0067], any other shape or size of the frozen product would have been motivated. 
Claim 1 - R2 clearly discloses that ice pieces made in spherical or globular form have a minimized contact area between the ice pieces. When such ice pieces are stored, the ice pieces are not matted or stuck together. [0156]. Therefore, it would have been obvious to produce frozen yeast bodies in the spherical or ellipsoidal form to minimize contact between frozen yeast spheres in storage to minimize sticking of spheres. 
It is noted that amended claim 1 is limited to a maximum area of contact between two frozen yeast spheres that is 10% or less of a total surface area of a single frozen yeast sphere. 
The effective radius of a contact area between two spheres is calculated as:
1/R = 1/R1 + 1/R2
The area of contact between two spheres is a circle. 
For a sphere having a diameter of 2 cm, the radius is 1 cm = 10 mm, therefore, the effective radius of the contact area between two spheres (of equal diameters), each having a diameter of 2 cm, will be 5 mm.
The surface area of the contact circle between the two spheres is A = πR^2. This is 3.14 X 25 mm^2 = 78.5 mm^2
The surface area of a single sphere having a diameter of 2 cm is calculated as  A1 = 4 πR^2. This is calculated as 4 X 3.14 X 10^2 = 1256 mm^2. Therefore the (A/A1) X 100 = 6.25 %
Therefore, it can be concluded that the contact surface area between two spheres of equal diameters is always less than 10% of the surface area of each of the spheres in contact. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of R1 by producing spherical frozen . 
Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bjerre et al. (US 2018/0179479, hereinafter R1) and Son et al. (US 2013/0014536, hereinafter R2), further in view of Bouvier, J. L. (Free Flowing Frozen Yeast: The Highest Quality of Baked Frozen Croissant. 2012, hereinafter R3)
Claim 7 is limited to producing a dough wherein frozen yeast is thawed and mixed with other ingredients to make a dough. Claim 9 is a method of baking bread using the dough of claim 7. 
R1 and R2 disclosures are incorporated by reference as outlined above.
R1 or R2 is silent regarding the use of frozen yeast in baking.
R3 clearly discloses a baking method wherein frozen yeast is used in the production of croissants with high quality. (The whole document).
Therefore it would have been obvious to one of ordinary skill in the art to use frozen yeast for producing a dough that may be used in baking bread. Absent any evidence to the contrary and based on the motivation by the cited references, there would have been a reasonable expectation of success in producing a dough using frozen yeast.

Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791